Citation Nr: 1100118	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  05-12 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith







INTRODUCTION

The Veteran served on active duty from February 1964 to February 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  
Due to the Veteran's subsequent change of address, his claims 
file was transferred to the RO in Atlanta, Georgia.

This appeal was previously before the Board in April 2008, when 
it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon review of the claims file, the Board finds, unfortunately, 
that this matter must again be remanded for additional 
development and adjudication, even though such action will, 
regrettably, further delay a decision in this appeal.

When this case was last before the Board, it was remanded so that 
the AMC/RO could undertake efforts to obtain records of reported 
treatment at the VA Medical Center (VAMC) in Miami, Florida and 
VA Outpatient Clinic (VAOPC) in Fort Worth, Texas between March 
1999 and February 2002.  These records were considered 
significant since they might show a history of diastolic pressure 
predominantly 100 or more now controlled by continuous 
medication, as would warrant a 10 percent evaluation.

In accordance with the Board's remand, records for the 
appropriate timeframe were requested from the Miami and Fort 
Worth facilities.  In response to these requests, the Miami VAMC 
submitted records of treatment dated from January 2003 to April 
2005, presumably reflecting all of the available records from 
that facility.  The Fort Worth VAOPC also submitted records, 
consisting of a list of the Veteran's medications prescribed by 
that facility since January 1999.  Significantly, however, no 
corresponding treatment records were provided.  The Veteran was 
obviously receiving pertinent care from the Fort Worth VAOPC as 
early as 1999, as alleged, (the medication list shows he was 
started on Lisinopril, a hypertension medication, in January 
1999), so it is unclear why only his list of medications was 
submitted.  On remand, the RO should undertake further efforts to 
obtain the outstanding treatment records from the Fort Worth 
facility.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should request records of treatment 
received by the Veteran at the VAOPC in 
Fort Worth, Texas dated from January 1999 
to February 2002.  The request should 
explain that a computer-generated list of 
the Veteran's medications prescribed by 
this facility during the pertinent 
timeframe has already been submitted, and 
that the Board is interested in obtaining 
actual treatment records.  If no records, 
other than the Veteran's list of 
medications, are available, this should be 
documented, and explained to the extent 
possible.  

2.	Obtain any updated treatment records from 
the Atlanta VAMC/Smyrna CBOC dated since 
March 2007.  

3.	Then, after ensuring that any other 
actions are accomplished as may become 
necessary following the development 
requested above, such as obtaining a 
current VA examination, the Veteran's 
claim should be readjudicated.  If the 
decision remains adverse to the Veteran, 
he and his representative should be 
provided a supplemental statement of the 
case and given an appropriate period of 
time to respond before the case is 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


